Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 6
b.	Pending: 1-10

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MEMORY APPARATUS AND INITIALIZATION METHOD WITH SHORT BURST TYPE REFRESH OPERATION.

Claim Objections
Claims 4 and 9 are objected to because of missing period (.) at the end of line.
Claim 6 is objected to because of an extra period (.) instead of different punctuation at the end of line: 4.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reohr et al. (US 8605489).

Regarding independent claim 1, Reohr discloses an initialization method (Figs. 1-2) of a memory apparatus comprising a memory array (Fig. 1 along with col: 3-4; line: 66-67 and 1-11 describes memory array and only one of the memory cells 102 is shown) having a plurality of storage cells (Fig. 1 shows one of storage cells 122), the initialization method comprising: 
performing a power-up operation on the memory apparatus to provide an internal voltage to the memory array (Fig. 2 along with col: 6; line: 4-30 describes performing periodic wake-up and refresh, from deep sleep, and for entering and exiting data retention mode in a memory circuit); and
performing a refresh operation of a short burst type on all of the storage cells after the internal voltage is stabilized (Fig. 2 along with col: 6; line: 15-20 describes that upon entering data retention mode from step 202, all memory cells in the memory circuit (e.g., DRAM macro) are refreshed in step 204. Also line: 31-58 describes the mechanism of supplying voltages to bit lines and word lines. Fig. 2 along with col: 7; line: 27-29 describes that all memory cells in the memory circuit (e.g., DRAM macro) are refreshed in step 226 in a conventional manner). 

Regarding independent claim 6, Reohr discloses a memory apparatus (Figs. 1-2), comprising: 
a memory array (Fig. 1 along with col: 3-4; line: 66-67 and 1-11 describes memory array and only one of the memory cells 102 is shown), having a plurality of storage cells (Fig. 1 shows one of storage cells 122); and 
a memory controller (Fig. 1 shows various circuits 108, 110, 112 etc.,. Together they form a controller) coupled to the memory array providing an internal voltage to the memory array when a power-up operation is performed (Fig. 2 along with col: 6; line: 4-30 describes performing periodic wake-up and refresh, from deep sleep, and for entering and exiting data retention mode in a memory circuit);
wherein the memory controller performs a refresh operation of a short burst type on all of the storage cells after the internal voltage is stabilized (Fig. 2 along with col: 6; line: 15-20 describes that upon entering data retention mode from step 202, all memory cells in the memory circuit (e.g., DRAM macro) are refreshed in step 204. Also line: 31-58 describes the mechanism of supplying voltages to bit lines and word lines. Fig. 2 along with col: 7; line: 27-29 describes that all memory cells in the memory circuit (e.g., DRAM macro) are refreshed in step 226 in a conventional manner).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reohr et al. (US 8605489).

Regarding claim 2, Reohr discloses all the elements of claim 1 as above and further each of the storage cells comprises an access transistor (Fig. 1 shows each memory cell 102 with an access transistor 124), and the step of performing the refresh operation of the short burst type (Fig. 2) on all of the storage cells comprises: 
configuring each bit line corresponding to each of the storage cells to an initial voltage (col: 4; line: 12-18 describes that bit pitch circuits 110 are defined broadly herein as comprising at least one sense amplifier for detecting the state of "selected" memory cells 102, at least one write circuit for writing state into "selected" memory cells 102, and at least one precharge circuit for defining the "initial" voltage of the bit lines 104); 
turning off the turned-on access transistors after the corresponding access transistors are turned on for a setup time through a word line corresponding to a row address (col: 5; line: 26-36 describes when NFET 124 is turned off, such as when word line 106 is at a low logic level (e.g., zero volt), node 126 essentially floats and the charge stored on capacitor 122 will be stored indefinitely, even when power to the memory circuit 100 is removed. That is to say there is a setup time from turning on till turning off the access transistor); 
progressively increasing the row address (col: 7; line: 20-32 describes performing a memory refresh operation are enabled (e.g., VPP, VBLH, and VDD associated with a row address counter in the word line driver circuit); 
determining whether the row address exceeds a threshold value (Fig. 2 at step 226 along with col: 7; line: 20-32 describes all memory cells in the memory circuit (e.g., DRAM macro) are refreshed in step 226 in a conventional manner); and
ending the refresh operation of the short burst type when the row address exceeds the threshold value (Fig. 2 shows the end of refresh operation from step 226 to step 228 with an arrow line and col: 7; line: 20-32 describes that after performing the refresh operation, the memory circuit returns to the deep sleep mode from the DRAM refresh mode in step 228).

Regarding claim 5, Reohr discloses all the elements of claim 1 as above and further the initial voltage is 0 volts (col: 4; line: 12-18 describes precharge circuit for defining the "initial" voltage of the bit lines. Also col: 4; line: 36-46 describes VSS is about zero volt).
Regarding claim 7, Reohr discloses all the elements of claim 6 as above and further each of the storage cells comprises an access transistor (Fig. 1 shows each memory cell 102 with an access transistor 124), 
the memory controller configures each bit line corresponding to each of the storage cells to an initial voltage (col: 4; line: 12-18 describes that bit pitch circuits 110 are defined broadly herein as comprising at least one sense amplifier for detecting the state of "selected" memory cells 102, at least one write circuit for writing state into "selected" memory cells 102, and at least one precharge circuit for defining the "initial" voltage of the bit lines 104) when the refresh operation of the short burst type is performed and turns off the turned-on access transistors after the corresponding access transistors are turned on for a setup time through a word line corresponding to a row address (col: 5; line: 26-36 describes when NFET 124 is turned off, such as when word line 106 is at a low logic level (e.g., zero volt), node 126 essentially floats and the charge stored on capacitor 122 will be stored indefinitely, even when power to the memory circuit 100 is removed. That is to say there is a setup time from turning on till turning off the access transistor), 
the memory controller progressively increases the row address (col: 7; line: 20-32 describes performing a memory refresh operation are enabled (e.g., VPP, VBLH, and VDD associated with a row address counter in the word line driver circuit) and determines whether the row address exceeds a threshold value (Fig. 2 at step 226 along with col: 7; line: 20-32 describes all memory cells in the memory circuit (e.g., DRAM macro) are refreshed in step 226 in a conventional manner), and the memory controller ends the refresh operation of short burst type when the row address exceeds the threshold value (Fig. 2 shows the end of refresh operation from step 226 to step 228 with an arrow line and col: 7; line: 20-32 describes that after performing the refresh operation, the memory circuit returns to the deep sleep mode from the DRAM refresh mode in step 228).

Regarding claim 10, Reohr discloses all the elements of claim 7 as above and further the initial voltage is 0 volts (col: 4; line: 12-18 describes precharge circuit for defining the "initial" voltage of the bit lines. Also col: 4; line: 36-46 describes VSS is about zero volt).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reohr et al. (US 8605489) in view of Oh (US 20090103384).

Regarding claim 3, Reohr discloses all the elements of claim 2 as above and further after the step of determining whether the row address exceeds the threshold value is performed (Fig. 2 at step 226 along with col: 7; line: 20-32 describes all memory cells in the memory circuit (e.g., DRAM macro) are refreshed in step 226 in a conventional manner), the initialization method of the memory apparatus further comprises: 
Oh explicitly teaches repeating the turning on step and the progressively increasing step until the row address exceeds the threshold value when the row address does not exceed the threshold value (Fig. 7 and [0075] describes sequential-row addressing operation mode).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Oh to Reohr such that repeating the turning on step and the progressively increasing step until the row address exceeds the threshold value when the row address does not exceed the threshold value in order to provide an improved dynamic random access memory (DRAM) device having a cell array with a self-refresh function and an improved method for self-refreshing the DRAM cells with the array to reduce power consumption as taught by Oh ([0008]).

Regarding claim 8, Reohr discloses all the elements of claim 7 as above and further the memory controller repeats the turning on step and the progressively increasing step until the row address exceeds the threshold value when the row address does not exceed the threshold value (Fig. 2 at step 226 along with col: 7; line: 20-32 describes all memory cells in the memory circuit (e.g., DRAM macro) are refreshed in step 226 in a conventional manner).
Oh explicitly teaches repeats the turning on step and the progressively increasing step until the row address exceeds the threshold value when the row address does not exceed the threshold value (Fig. 7 and [0075] describes sequential-row addressing operation mode).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Oh to Reohr such that repeats the turning on step and the progressively increasing step until the row address exceeds the threshold value when the row address does not exceed the threshold value in order to provide an improved dynamic random access memory (DRAM) device having a cell array with a self-refresh function and an improved method for self-refreshing the DRAM cells with the array to reduce power consumption as taught by Oh ([0008]).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reohr et al. (US 8605489) in view of Kappauf et al. (WO 2008008227).

Regarding claim 4, Reohr discloses all the elements of claim 2 as above but does not disclose the setup time is 10 nanoseconds.
However Kappauf teaches the setup time is 10 nanoseconds (pg: 23; line: 22-30 describes a setup time of 0 ns or 15 ns).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kappauf to Reohr such that the setup time is 10 nanoseconds in order to significantly reduce the cost of ATE by eliminating the huge non-recoverable development cost typically associated with ASIC designs, and may also provide enhanced functionality and flexibility as taught by Kappauf (pg: 5-6; line: 30-33 and 1-2).

Regarding claim 9, Reohr discloses all the elements of claim 7 as above but does not disclose the setup time is 10 nanoseconds.
However Kappauf teaches the setup time is 10 nanoseconds (col: 4; line: 12-18 describes precharge circuit for defining the "initial" voltage of the bit lines. Also col: 4; line: 36-46 describes VSS is about zero volt).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kappauf to Reohr such that the setup time is 10 nanoseconds in order to significantly reduce the cost of ATE by eliminating the huge non-recoverable development cost typically associated with ASIC designs, and may also provide enhanced functionality and flexibility as taught by Kappauf (pg: 5-6; line: 30-33 and 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Proebsting (US 6282135) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        10/19/2022